 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   DONALD LEE WILLIAMS,                               Case No. 1:17-cv-00549-AWI-EPG (PC)
12                      Plaintiff,                      ORDER DENYING PLAINTIFF’S REQUEST
                                                        FILED UNDER SEAL
13          v.
                                                        (ECF No. 46)
14   C. PFIEFFER, et al.,
                                                        ORDER RESETTING SETTLEMENT
15                      Defendants.                     CONFERENCE
16                                                      Date: December 6, 2018
                                                        Time: 9:30 a.m.
17
                                                        FOURTEEN (14) DAY DEADLINE
18

19          Plaintiff Donald Lee Williams (“Plaintiff”) is a state prisoner proceeding with counsel in

20   this civil rights action pursuant to 42 U.S.C. § 1983. This case was referred to the undersigned

21   for a settlement conference on October 30, 2018, at 9:30 a.m., at the United States District

22   Courthouse in Fresno, California. (ECF No. 40.)

23          On September 28, 2018, Plaintiff filed a request, under seal, for housing limitations to be

24   included in the Court’s transport order, or for alternative relief. (ECF Nos. 43, 46.) Defendants

25   filed a response on October 4, 2018. (ECF No. 48.)

26          For the reasons stated in Defendants’ response, the Court agrees that Plaintiff has not

27   provided sufficient legal or factual support for the requested relief. In addition, with respect to

28   the alternative relief requested, the Court has found that due to the unreliability of the available
                                                       1
 1   technology, such relief is not practicable for the purposes of conducting a settlement conference.

 2   Absent exigent circumstances, which have not been presented here, the Court generally will not

 3   grant such a request in the context of a settlement conference.

 4            The Court notes that a settlement conference before the undersigned is voluntary in this

 5   instance. If, in light of this order, Plaintiff chooses not to appear at the settlement conference, the

 6   parties’ counsel may continue to conduct settlement discussions without the involvement of the

 7   Court.

 8            Finally, to permit Plaintiff an opportunity to respond to the Court’s order, the settlement

 9   conference is reset for December 6, 2018 at 9:30 a.m. before the undersigned. As noted, if the

10   parties or counsel are unable or unwilling to appear on this date, counsel are free to engage in

11   settlement discussions at any time.

12            Accordingly, IT IS HEREBY ORDERED that:

13            1. Plaintiff’s request filed under seal, (ECF No. 46), is DENIED;

14            2. This matter is set for a settlement conference on December 6, 2018, at 9:30 a.m.

15               before the undersigned;

16            3. Plaintiff shall file a response within fourteen (14) days of the date of service of this

17               order indicating whether the new settlement conference date should be vacated.

18
     IT IS SO ORDERED.
19

20      Dated:      October 9, 2018                             /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        2
